



EXHIBIT 10-32
Amendment to ReachLocal Employment Letter


Whereas, Gannett Co., Inc. (“Gannett”) has acquired ReachLocal, Inc.
(“ReachLocal”) in a transaction whereby ReachLocal has become a wholly owned
subsidiary of Gannett;


Whereas, Gannett, ReachLocal and Sharon T. Rowlands would like to continue
Sharon T. Rowlands’ employment as the Chief Executive Officer of ReachLocal;


Whereas, Sharon T. Rowlands’ employment with ReachLocal is subject to an
employment letter dated March 31, 2014, as amended (the “Employment Letter”);


Whereas, Sharon T. Rowlands is agreeable to amending the terms and conditions of
her Employment Letter as set forth herein;


Now therefore, in consideration for the Stock Unit Award Agreement attached as
Exhibit A and Cash Award Agreement attached as Exhibit B, Sharon T. Rowlands and
ReachLocal hereby agree as follows:


1.
The second sentence of Section 1 of the Employment Letter is hereby deleted.



2.
The first sentence of Section 2(b) of the Employment Letter is hereby amended
effective for annual bonus programs commencing on or after January 1, 2017, by
replacing the reference to “120%” with “75%”, and adding the following sentence
to the end of such Section:



ReachLocal reserves the right to amend or terminate its annual bonus program,
including your target bonus under such program.


3.
Sections 2(c) and 4(a) are deleted in their entirety.



4.
Exhibit A to the Employment Letter is hereby deleted in its entirety, and
Section 3 is hereby replaced in its entirety with the following:



3. Severance Policy. You will be eligible to participate in the Gannett Co.,
Inc. Executive Severance Plan, which will provide you with a severance benefit
equal to two years of your annual base salary. Your severance rights will be
subject to the terms and conditions of such plan, including Gannett’s right to
amend or terminate such plan in the future, including the right to change your
severance benefits under such plan. By executing this amendment, you hereby
waive your right to participate in any other severance plan, including, without
limitation your rights to participate in and receive benefits under the
ReachLocal, Inc. Amended and Restated Change in Control and Severance Policy for
Senior Management.


5.
As retention awards, and subject to Sharon T. Rowlands’ execution thereof,
Gannett hereby grants Sharon T. Rowlands awards pursuant to the Stock Unit Award






--------------------------------------------------------------------------------





Agreement and Cash Award Agreement attached hereto as Exhibits A and B,
respectively.







--------------------------------------------------------------------------------






6.
This Amendment shall become effective on August 9, 2016.



7.
Except as provided above your rights under your rights and responsibilities
under your Employment Letter remain in full effect.



IN WITNESS WHEREOF, the parties agree to this Amendment to the Employment
Letter.






ReachLocal, Inc.


/s/ Megan Opp
Dated: 8/24/2016    








Sharon T. Rowlands


/s/ Sharon T. Rowlands
Dated: 8/22/2016    







